DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
- Claim 6, “first members” should read --the first members--
- Claim 7, line 1, “at least one partition” should read --at least one of the partitions--
- Claim 7, line 2, “at least one other partition” should read --at least one of the other partitions--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponder (US Pat. No. 2,740,530).
In regards to claim 1, Ponder teaches a rack for storing a first item in an upright position, the rack comprising: at least one first member (10); at least one second member (12) having a base and a plurality of protrusions (19) extending from a medial portion of the base spaced substantially equidistance from one another; and a means (13) for joining a surface of the at least one first member to a surface of the at least one second member, wherein a longitudinal axis of the first member is substantially parallel to a longitudinal axis of the second member (e.g.; see Fig. 2), wherein the at least one first member is arranged to maintain the first item in the upright position (e.g.; see Fig. 1), wherein the base of the second member is arranged to support a base of the first item (e.g.; a base of the barrel) and at least one protrusion of the plurality of protrusions of the second member is arrangeable to maintain the first item in the upright position, wherein the second member is configured to contain at least a substantial portion (i.e.; the barrel) of the first item between two protrusions of the plurality of protrusions.
In regards to claim 12, Ponder teaches at least one protrusion of the plurality of protrusions (19) forming an angle between 30 and 90 degrees with the base (e.g.; at 21).
In regards to claim 13, Ponder teaches the means is screws (13).
In regards to claim 17, Ponder teaches the first and second member (10, 12) are made from the same type of material (e.g.; wood; see cross-hatch in Fig. 2).
In regards to claim 18, Ponder teaches a rack for storing a first item in an upright position, the rack comprising: at least one first member (10); at least one second member (12) having a base and a plurality of protrusions (19) extending from a medial portion of the base spaced substantially equidistance from one another; and a means (13) for joining a surface of the at least one first member to a surface of the at least one second member, wherein the at least one first member is arranged to maintain the first item in the upright position (e.g.; see Fig. 1), wherein the base of the second member is arranged to support a base of the first item (i.e.; a base of the barrel) and at least one protrusion of the plurality of protrusions of the second member is arrangeable to maintain the first item in the upright position, wherein the second member is configured to accommodate a footprint the first item (i.e.; a footprint of the barrel) on the base of the second member between two successive protrusions of the plurality of protrusions.
In regards to claim 19, Ponder teaches a rack for storing a first item in an upright position, the rack comprising: at least one first member (10); at least one second member (12) having a base and a plurality of protrusions (19) extending from a medial portion of the base spaced substantially equidistance from one another; and a means (13) for joining a surface of the at least one first member to a surface of the at least one second member, wherein the at least one first member is arranged to maintain the first item in the upright position (e.g.; see Fig. 1), wherein the base of the second member is arranged to support a base of the first item (i.e.; a base of the barrel) and at least one protrusion of the plurality of protrusions of the second member is arrangeable to maintain the first item in the upright position, wherein the second member is configured to contain at least a substantial portion (i.e.; the barrel) of the first item between two consecutive protrusions of the plurality of protrusions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ponder (US Pat. No. 2,740,530).
In regards to claim 9, Ponder does not particularly teach the first member and the second member having a same longitudinal length.  However, Ponder states, “An elongated support 12 is fixed, for example, by screws 13, to the base 10 and extends throughout the greater portion of the width of the tray.” (Col 1, Lines 70-72).  It would be obvious to one of ordinary skill in the art before the effective filing date to have the same longitudinal length for the first and second members.  The motivation would be for the purpose of preventing unwanted gaps between the ends of the second member and the first member by extending the second member the entire width of the tray.
In regards to claims 10, 15 and 16, Ponder does not particularly teach the first member and the second member having a same lateral thickness (claim 10); the second member having a lateral thickness between one and fifty mm (claim 15); and each protrusion of the plurality of protrusions of the second member having a longitudinal thickness between one and twenty mm (claim 16).
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  In this case, changing to the lateral and longitudinal thickness of the material used to form the first member, second member and the protrusions such that, the first member and the second member having a same lateral thickness (claim 10); the second member having a lateral thickness between one and fifty mm (claim 15); and each protrusion of the plurality of protrusions of the second member having a longitudinal thickness between one and twenty mm (claim 16) would be obvious to one of ordinary skill in the art before the effective filing date.  The motivation would be for the purpose of optimizing the material weight and strength of the particular structural components of the rack.
In regards to claim 14, Ponder does not particularly teach at least two first members and a plurality of second members.  However, Ponder’s first member is a tray with an associated second member, and mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  In this case, duplicating the number of first and second members would be obvious to one of ordinary skill in the art before the effective filing date.  The motivation would be for the purpose of increasing the number of available firearms that can be support or displayed.
Allowable Subject Matter
Claims 2-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art or record does not teach or suggest modifying Ponder to include the structural limitations of claims 2-8 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to the applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631